WR-62,099-05
                                                         COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                         Transmitted 4/20/2015 3:58:24 PM
                                                           Accepted 4/20/2015 4:28:36 PM
                                                                           ABEL ACOSTA
                                                                                   CLERK
                       No. WR-62,099-05

                                                        RECEIVED
                                                COURT OF CRIMINAL APPEALS
                                                        4/20/2015
                        IN THE                     ABEL ACOSTA, CLERK
              COURT OF CRIMINALAPPEALS
               FOR THE STATE OF TEXAS




                 Ex parte Robert Lynn Pruett,

                           Applicant.


             _________________________________

      MOTION TO RECUSE JUDGE LAWRENCE MEYERS
            _________________________________

                       CAPITAL CASE
MR. PRUETT IS SCHEDULED TO BE EXECUTED ON APRIL 28, 2015.
              _________________________________



                          David R. Dow
                    Texas Bar No. 06064900
                     ddow@central.uh.edu
                University of Houston Law Center
                         100 Law Center
                  Houston, Texas 77204-6060
                      TEL: (713) 743-2171
                     FAX: (713) 743-2131
                                  No. WR-62,099-05

                                  IN THE
                        COURT OF CRIMINAL APPEALS
                          FOR THE STATE OF TEXAS


                             Ex parte Robert Lynn Pruett,

                                      Applicant.

                      _________________________________

            MOTION TO RECUSE JUDGE LAWRENCE MEYERS
                  _________________________________


      To avoid any appearance of impropriety and promote public confidence in

the integrity of the judiciary, Relator-Petitioner Robert Lynn Pruett asks that Judge

Lawrence Meyers recuse himself, or be recused by the Court, from further

participation in this case. The basis for this motion is that Judge Meyers, on April

1, dissented from this Court’s order granting counsel leave to appear on behalf of

Pruett. His dissent, indicating he does not believe counsel should be able to file

anything on behalf of Pruett, would cause a reasonable person to question his

impartiality in this case.

      The grounds for recusal of appellate judges are the same as the grounds for

the recusal of trial judges. See Tex. R. App. P. 16.2. Under Texas Rule of Civil

Procedure 18b(2), a judge must recuse himself in any proceeding in which:

      (a)    his impartiality might reasonably be questioned;
      (b)    he has a personal bias or prejudice concerning the subject matter or a
             party, or personal knowledge of disputed evidentiary facts concerning
             the proceeding.

Tex. R. Civ. P. 18b(2)(a), (b).

      The standard for assessing judicial bias in this context is whether the

allegation of lack of impartiality is grounded on facts that would create doubts

concerning the judge’s impartiality – not in the mind of the judge himself, or even,

necessarily, in the mind of the party filing the motion, but rather in the mind of a

reasonable person with knowledge of all the circumstances involved. Kemp v.

State, 846 S.W.2d 289, 305 (Tex. Crim. App. 1992); see Rogers v. Bradley, 909
S.W.2d 872, 880-82 (Tex. 1995) (Enoch, J., responding to declaration of recusal).

The language of the rule is mandatory. The standard is an objective one: It

requires “the judge to recuse if ‘his impartiality might reasonably be questioned,’

regardless of the source or circumstances giving rise to the question of impartiality

and even though the source and circumstances may be beyond the judge’s volition

or control.” Rogers, 909 S.W.2d at 874 (Gammage, J., declaration of recusal).

      Because of Judge Meyers’ decision to dissent to this Court’s order granting

undersigned counsel leave to appear, his impartiality with respect to any pleadings

for which counsel might seek leave to appear might reasonably be questioned by a

reasonable person. The dissent creates at least the appearance that he is biased

against counsel (or at least against counsel’s being granted leave to appear during
his suspension).

                                PRAYER FOR RELIEF

       For the foregoing reasons, Mr. Pruett asks that Judge Meyers recuse himself,

or be recused by this Court, from the case.

                                  Respectfully Submitted,



                                   s/ David R. Dow1
                            __________________________
                                     David R. Dow
                               Texas Bar No. 06064900
                           University of Houston Law Center
                                    100 Law Center
                              Houston, Texas 77204-6060
                                 Tel. (713) 743-2171
                                 Fax (713) 743-2131

                                Counsel for Robert Pruett




1
  On April 20, 2015, a motion for leave for counsel to appear in this cause number was filed.
The motion remains pending. Though counsel has yet to be granted leave to appear, he feels it
incumbent upon him to file this motion today, so as not to violate this Court’s Miscellaneous
Rule 11-003.
                         CERTIFICATE OF SERVICE

      I certify that on the 20th day of April 2015, a true and correct copy of the
above legal document was delivered via email to:

      Jefferson Clendenin
      Assistant Attorney General
      Criminal Appeals Division
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711
      Tel. (512) 936-1600
      Fax (512) 320-8132
      Email jay.clendenin@texasattorneygeneral.gov


      Melinda Fletcher
      Special Prosecution Unit
      mfletcher@sputexas.org

                                                   s/ David R. Dow
                                              _________________________
                                                   David R. Dow